DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/21/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: "convertor" should be "converter".  
Appropriate correction is required.

Claim Objections
Claims 2, 23, and 25 are objected to because of the following informalities:  "convertor" should be "converter".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giegerich et al. (US-5279464), hereinafter Giegerich, in view of Shore et al. (US-20090049954-A1), hereinafter Shore.
	Regarding Claim 1, Giegerich teaches a method for recycling catalytic converters (Col. 1 L. 6-8) which constitutes the claimed method of recovering materials bound to a metallic substrate comprising: obtaining a source stream comprising a multiplicity of recyclable items, each recyclable item comprising a metallic substrate; and one or more target materials coupled to said metallic substrate. 
	Giegerich further teaches noble metals such as platinum palladium and rhodium being recovered from the catalytic converters (Col. 1 L. 15-30, Col. 2 L. 12-24, Col. 5 L. 64-Col. 6 L. 3) which constitutes the claimed said one or more target materials comprise one or more of platinum, palladium, and rhodium.
	Giegerich further teaches the process including a two step pulverization process of impact pulverization and grinding between impact surfaces (Col. 6 L. 4-33, Fig. 3) which results in a mixture of first and second fractions having different percentage of catalysts (Col. 6 L. 10-15) which constitutes the claimed each recyclable item comprises a fragment from said all or said portion of said metallic substrate that is generated by a primary recovery process configured to recover a first portion of said one or more target materials; and, said fragment comprises an additional quantity of said one or more target materials that was not recovered in a said primary recovery process and applying mechanical forces to said multiplicity of recyclable items to break apart said metallic substrate into pieces, and to release all or a portion of said one or more target materials from said metallic substrate.
	Giegerich further teaches the process including a pneumatic conveyor which conveys the portions A1 and A2 which contain the majority of the catalytic materials and carrying them into a cyclone separator and a dust separator (Col. 6 L. 34-54) and being separated into the catalytic materials, 
	Giegerich does not explicitly disclose the claimed cryogenically cooling said source stream to form a cooled stream, wherein a temperature of said cooled stream induces embrittlement of said metallic substrate of said multiplicity of recyclable items and wherein said applying mechanical forces to said multiplicity of recyclable items in said cooled stream comprises shattering fragments in said cooled stream using an impact mill.
	Shore teaches a process of recycling catalytic materials which includes cooling the material to a cryo-temperature to embrittle it in order to beneficially facilitate dismemberment ([0028]) which constitutes the claimed cryogenically cooling said source stream to form a cooled stream, wherein a temperature of said cooled stream induces embrittlement of said metallic substrate of said multiplicity of recyclable items and wherein said applying mechanical forces to said multiplicity of recyclable items in said cooled stream comprises shattering fragments in said cooled stream using an impact mill.
	It would be obvious to a person having ordinary skill in the art to apply the cryogenic cooling according to Shore to the method according to Giegerich in order to beneficially facilitate dismemberment as discussed above. 

	Regarding Claim 2, Giegerich as modified by Shore teaches the claim elements as discussed above. As discussed above, the method of Giegerich as modified by Shore applies to a catalytic converter.



	Regarding Claim 4, Giegerich as modified by Shore teaches the claim elements as discussed above. Giegerich further teaches the catalytic converters including a Fe-Cr-Al alloy (Col. 5 L. 33-49) which is the substrate for the catalytic materials (Col. 5 L. 56-Col. 6 L. 3) and separating the carriers (the substrate) from the other fractions (Col. 4 L. 56-Col. 5 L. 9) which constitutes the claimed one or more of said metallic substrate and said one or more target materials comprise iron or an iron alloy.
	Shore further teaches the cryo-temperature being achieved by contact of the assemblies with liquid nitrogen ([0032]) to reach a temperature below about -196˚C ([0033]) which is within the claimed mixing said source stream with liquid nitrogen to cool said cooled stream to a temperature at or below minus 150 degrees Fahrenheit.

	Regarding Claim 5, Giegerich as modified by Shore teaches the claim elements as discussed above. As discussed above, Giegerich teaches palladium and rhodium being materials to be isolated from the other components and shore teaches cooling below -196˚C with liquid nitrogen which is within the claimed one or more of said metallic substrate and said one or more target materials comprise palladium or rhodium; and, said cryogenically cooling said source stream comprises mixing said source stream with liquid nitrogen to cool said cooled stream to a temperature at or below minus 200 degrees Fahrenheit.



	Regarding Claim 7, Giegerich as modified by Shore teaches the claim elements as discussed above. As discussed above, Giegerich teaches a Fe-Cr-Al substrate and shore teaches cooling below -196˚C with liquid nitrogen which is within the claimed said metallic substrate comprises a FeCrAl alloy and cooling said cooled stream to a temperature at or below minus 200 degrees Fahrenheit.
	Shore does not explicitly disclose a ratio of liquid nitrogen to be applied to a mass of the object to be cooled, however, the claimed mixing said source stream with liquid nitrogen in a ratio of at least 1 liter of liquid nitrogen to each 1 kilogram of FeCrAl alloy could be gained via routine experimentation see MPEP 2144.05(II)(A).

	Regarding Claim 8, Giegerich as modified by Shore teaches the claim elements as discussed above. Giegerich further teaches the different fractions being segregated on the basis of size (Col. 3 L. 33-42) which encompasses the claimed separator comprises a screen mesh.

	Regarding Claim 9, Giegerich as modified by Shore teaches the claim elements as discussed above. While Giegerich does not explicitly disclose the claimed impact mill is constructed of one or more mill materials that does not shatter or break at said temperature of said cooled stream, such .

Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Giegerich as modified by Shore teaches the claim elements as discussed above. 
Giegerich does not teach or suggest the claimed one or more mill materials comprise stainless steel containing nickel of claim 10.
Giegerich does not teach or suggest the claimed forming said mixture stream comprises screening said pieces and said all or a portion of said one or more target materials with an output screen, wherein a particles stream passes through said output screen; and, mixing said particles stream with a liquid to form said mixture stream, wherein said liquid comprises an electrolyte and a surfactant of claim 11.
Claims 12-16 would be allowable because they are dependent upon claim 11.
Giegerich does not teach or suggest the claimed said applying mechanical forces to said multiplicity of recyclable items in said cooled stream comprises crushing an outer can casing of said each recyclable item to form crushed material; and, shredding said crushed material to form shredded material and to release said all or a portion of said one or more target materials from said crushed material; and, said mixture stream comprises said shredded material and said all or a portion of said one or more target materials of claim 17.
Claims 18-20 would be allowable because they are dependent upon claim 17.

Claims 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Giegerich as modified by Shore teaches the claim elements as discussed above. 
Giegerich does not teach or suggest the claimed mixing said particles stream with a liquid to form a second mixture stream, wherein said liquid comprises an electrolyte and a surfactant; feeding said second mixture stream into an electrically grounded unit, wherein said electrically grounded unit is configured to agitate said second mixture stream and to dissipate electrical charge on particles in said second mixture stream; feeding said second mixture stream into a second screen mesh separator to separate said mixture stream into a first final fraction containing metallic residue, and a second final fraction containing a second portion of said one or more target materials; feeding said second final fraction into a settling tank; waiting for said second portion of said one or more target materials to settle to a bottom of said settling tank; evacuating liquid from a top of said settling tank to form a filter cake; and, drying said filter cake with heat of claim 21.
Claims 22, 23, and 25 are allowable due to dependence upon claim 21.
Giegerich does not teach or suggest the claimed said separator comprises a top screen comprising a first mesh size, and a bottom screen comprising a second mesh size greater than said first mesh size; said one or more second fractions containing said all or a portion of said one or more target materials comprise particles in said mixture stream that pass through said top screen and said bottom screen; and, said one or more first fractions containing said all or a portion of said pieces comprise a large pieces fraction that does not pass through said top screen; and a small pieces fraction that passes through said top screen and does not pass through said bottom screen; reintroducing said large pieces fraction into said shredding; and, processing said small pieces fraction in a secondary recovery process .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melnyk et al. US-9943854-B1 (Claims 10, 21-25)
Fortin et al. US-20180051382-A1 (Claims 11, 13, 21-25)
Deegan et al. US-20110274580-A1 (Claims 11, 12, 14, 18, 19, 21-25)
King et al. US-20040045405-A1 (Claims 15, 16, 21-25)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736